Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered May 6, 1999, convicting defendant, after a jury trial, of robbery in the first degree (two counts), attempted robbery *18in the first degree (two counts), robbery in the second degree, attempted robbery in the second degree, criminal possession of a weapon in the second degree, and criminal possession of stolen property in the fifth degree, and sentencing him, as a second violent felony offender, to an aggregate term of 23 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Issues of credibility and identification were properly presented to the jury and there is no reason to disturb its determinations.
Defendant’s challenges to the court’s pre-voir dire instructions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the court’s outline of the charges facing defendant and the brief descriptions of the applicable principles of law did not invite premature analysis of the evidence or cause any prejudice (see, People v Acosta, 286 AD2d 622). Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Wallach and Marlow, JJ.